Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of applicant’s clarifying amendments to the drawings and specification, the restriction requirement is withdrawn. Claims 1-21 are considered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application 62/333,589, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listing of broad technical elements that could theoretically be combined without any indication of how they would be technically combined or for what purpose does not provide adequate support or enablement for any of the claims in the instant application.
The disclosure of the prior-filed application, provisional application 62/427,141, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listing of broad technical elements that could theoretically be combined without any indication of how they would be technically combined or for what purpose does not provide adequate support or enablement for any of the claims in the instant application.
For purposes of examination, 6/15/2016 will be considered as the earliest priority date.
Specification
The title of the invention “SYSTEMS AND METHODS FOR BALANCING REMOTE MOTORS” does not describe the claimed invention, as the claims do not recite balancing or motors.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 12 is objected to because of the following informalities: in line 6 “and at least one of the timing signals” should be -and the at least one timing signal- for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the term “slow” is a relative term which renders the claim indefinite. The term “slow transition event” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claim 8 is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 8-9, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-17 of copending Application No. 16523381 in view of Goldstein K. W., US 20150357948 which teaches a pump since it would yield predictable results when substituted for a motor. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-5, 8-9, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-20 of copending Application No. 16706235 where a piece of equipment in an oil and gas production environment reads on a pump. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., US 6111333 (hereinafter Takahashi) in view of Goldstein K. W., US 20150357948 (hereinafter Goldstein).
Regarding claims 1 and 15, Takahashi teaches 
an industrial system comprising a device (e.g. see abstract, “brushless motor” and Fig. 1);
a data acquisition circuit structured to interpret a plurality of detection values (e.g. energizing switching unit 46 see Fig. 3 and col 8 line 7),
each of the plurality of detection values corresponding to at least one of a plurality of input sensors operationally coupled to the equipment and communicatively coupled to the data acquisition circuit (e.g. the detection values coming from the position detecting circuit which functions as a sensor which is operationally coupled to the motor, also radial sensor 42a and 42b see column 6 lines 65-67), 
a signal evaluation circuit comprising: a timer circuit structured to generate at least one timing signal (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. timing signal), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference and phase difference. A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36 and Fig. 1), 
a phase detection circuit structured to determine a relative phase difference between at least one of the plurality of detection values and at least one of the timing signals from the timer circuit (e.g. “estimated that a phase difference (i.e. relative phase) is generated in the deviation circuit 27 between input signal (i.e. detection value) and feedback signal (i.e. timing signal),”, see col 3 line 5-9 and Fig. 1), and 
and a response circuit structured to perform at least one operation in response to the relative phase difference (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command (i.e. an operation) having an opposite phase (i.e. in response to the relative phase) to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56 and Fig. 1).  
Takahashi does not explicitly teach the device is a pump or a fan. 
Goldstein teaches motors used to drive pumps or fans and remotely controlling pumps, where the device is a pump or fan (e.g. “ Motors, including electric and hydraulic motors, are used to drive or move many different items or media, include air (e.g., fans) or water (e.g., pumps or fans),” see paragraph [0003] and “a system using a plurality of RF transmitters and RF receivers to remotely control pumps, motors, heaters, and lights,” see paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Goldstein into Takahashi for the purpose of precisely controlling a devices such as a pump or fan.
Regarding claim 2 and 16, Takahashi and Goldstein teach the limitations of claim 1 and 15. Takahashi further teaches wherein the response circuit is further structured to perform the at least one operation in response to a change in frequency or a relative phase of at least one of the plurality of detection values (e.g. “The signal conditioner introduces a phase error into the vibration signal, and the signal conditioner introduces a phase shift into the test signal. A processor compensates (i.e. at least one operation) for the phase error in the vibration signal by correcting the vibration signal based on the phase shift in the test signal,” see abstract, relative phase).  
Regarding claim 3, Takahashi and Goldstein teach the limitations of claim 2. Takahashi further teaches wherein the signal evaluation circuit is further structured to utilize a phase lock loop (PLL) to determine the change in the frequency or the relative phase of the at least one of the plurality of detection values (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. on-board timer), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference (i.e. change in frequency) and phase difference (i.e. relative phase). A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36).  
Regarding claim 4 and 18, Takahashi and Goldstein teach the limitations of claim 3 and 17. Takahashi further teaches wherein the signal evaluation circuit is further structured to utilize a band pass filter to determine the change in the frequency or the relative phase of the at least one of the plurality of detection values (e.g. “A tracking filter 20 is used to extract the frequency component (i.e. change in frequency) of the unbalance vibrations (i.e. detection values). The tracking filter 20 is a band-pass filter. The frequency to be filtered by this band-pass filter is always trying to make coincident with the frequency of the rotation speed of the rotor“, see col 10 lines 59-63).
Regarding claims 5 and 14, Takahashi and Goldstein teach the limitations of claim 4 and 12. Takahashi further teaches enabling or disabling processing of at least one of the detection values by the data acquisition circuit  (e.g. “The outputs from the radial sensors 42a, 42b, and the output from the axial sensor 43 are input (i.e. enabled) into a magnetic bearing control circuit 51,” see column 7 lines 41-45, enabling) in response to a change in frequency or a relative phase of at least one of the plurality of detection values (e.g. “The signal conditioner introduces a phase error into the vibration signal, and the signal conditioner introduces a phase shift into the test signal. A processor compensates (i.e. at least one operation) for the phase error in the vibration signal by correcting the vibration signal based on the phase shift in the test signal,” see abstract, relative phase). 
Regarding claim 9, Takahashi and Goldstein teach the limitations of claim 1. Takahashi further teaches wherein the response circuit is further structured to perform the at least one operation in response to a slow transition event of at least one of the plurality of detection values (e.g. “Since the unbalance force corresponds to a periodic disturbance (i.e. a slow transition event) having a frequency equal to a rotation frequency (i.e. one of the plurality of detection values), a sinuous wave command (i.e. an operation) having an opposite phase (i.e. in response to the relative phase) to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56 and Fig. 1).  
Regarding claim 9, Takahashi and Goldstein teach the limitations of claim 1. Takahashi further teaches enabling or disabling processing of at least one of the detection values by the data acquisition circuit (e.g. “The outputs from the radial sensors 42a, 42b, and the output from the axial sensor 43 are input (i.e. enabled) into a magnetic bearing control circuit 51,” see column 7 lines 41-45, enabling).  
Regarding claim 12 and 19, Takahashi teaches 
interpreting a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors operationally coupled to a device (e.g. the detection values coming from the position detecting circuit which functions as a sensor which is operationally coupled to the motor, also radial sensor 42a and 42b see column 6 lines 65-67), 
generating at least one timing signal (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. timing signal), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference and phase difference. A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36), 
determining a relative phase difference between at least one of the plurality of detection values and at least one of the timing signals (e.g. “estimated that a phase difference (i.e. relative phase) is generated in the deviation circuit 27 between input signal (i.e. detection value) and feedback signal (i.e. timing signal),”, see col 3 line 5-9), and 
and performing at least one operation in response to the relative phase difference (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command (i.e. an operation) having an opposite phase (i.e. in response to the relative phase) to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56).  
Takahashi does not explicitly teach the device is a pump or a fan. 
Goldstein teaches motors used to drive pumps or fans and remotely controlling pumps, where the device is a pump or fan (e.g. “ Motors, including electric and hydraulic motors, are used to drive or move many different items or media, include air (e.g., fans) or water (e.g., pumps or fans),” see paragraph [0003] and “a system using a plurality of RF transmitters and RF receivers to remotely control pumps, motors, heaters, and lights,” see paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Goldstein into Takahashi for the purpose of precisely controlling a devices such as a pump or fan.
Regarding claim 17, Takahashi and Goldstein teach the limitations of claim 16. Takahashi further teaches wherein the signal evaluation circuit is further structured to utilize a phase lock loop (PLL) to determine the change in the frequency or the relative phase of the at least one of the plurality of detection values (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. on-board timer), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference (i.e. change in frequency) and phase difference (i.e. relative phase). A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36).

Claims 7, 11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Goldstein view of Nicq, US 20140352444 (hereinafter Nicq).
Regarding claim 7, Takahashi and Golstein teach the limitations of claim 4. Takahashi further teaches the response circuit (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command having an opposite phase to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56,) and relative phase difference ((e.g. “estimated that a phase difference is generated in the deviation circuit 27 between input signal and feedback signal,”, see col 3 line 5-9)).
Takahashi and Goldstein not explicitly teach provide an alert.
Nicq teaches provide an alert (e.g. paragraph [0095], “The detection system may, for example, monitor the progression in amplitude of the various harmonics of the frequency signals with respect to corresponding relative thresholds. A threshold overshoot may thus activate alarms or warning messages 31.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nica into Takahashi and Goldstein for the purpose of providing an alert in response to the change in the frequency or relative phase of the at least one of the plurality of detection values. Therefore the status of a motor can be monitored in real time so that accurate troubleshooting can occur.
Regarding claims 11, 13, and 21 Takahashi and Goldstein teach the limitations of claim 1 and 12. Takahashi further teaches the response circuit (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command having an opposite phase to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56,) and relative phase difference ((e.g. “estimated that a phase difference is generated in the deviation circuit 27 between input signal and feedback signal,”, see col 3 line 5-9)).
Takahashi and Goldstein do not explicitly teach provide an alert.
Nicq teaches provide an alert (e.g. paragraph [0095], “The detection system may, for example, monitor the progression in amplitude of the various harmonics of the frequency signals with respect to corresponding relative thresholds. A threshold overshoot may thus activate alarms or warning messages 31.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nica into Takahashi and Goldstein for the purpose monitoring the status of a motor in real time so that accurate troubleshooting can occur.

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Goldstein view of Hiroyuki et al., JP 2002-155985 (hereinafter Hiroyuki).
Takahashi and Goldstein teach the limitations of claims 1, 4 and 19. Takahashi and Goldstein do not explicitly teach wherein the at least one operation comprises switching a utilized one of the plurality of input sensors in response to the change in the frequency or relative phase of the at least one of the plurality of detection values.  
Hiroyuki teaches wherein the at least one operation comprises switching a utilized one of the plurality of input sensors (e.g. see abstract “the detection signal from the sensor signal determination switching unit 3 “)  in response to the change in the frequency or relative phase of the at least one of the plurality of detection values (e.g. “ On the other hand, for a plurality of sensors, the sensor having the greatest control effect is grasped for each control frequency from the result of controlling each sensor in advance for each frequency to be controlled, and the effect having the greatest effect for each frequency is obtained. There is a method of switching a control target to a sensor”, see paragraph [0007] and “The signal frequency is calculated to be the control target frequency f k (angular frequency ω k ) (steps 51 and 52). Next, the control unit 31 reads error signals e 1 , e 2 , and e 3 that are signals from the load sensor 13 and the acceleration sensors 15 and 17 at the control target frequency f k , and reads the sensor signal determination switching unit 32 determining the maximum level of the signal e i of them by (step 53)”, see paragraph [0016] and “That is, for each vibration frequency (i.e. the frequency changes, and the adaptive control changes in response), the error signal is at the maximum level, that is, for the vibration detection position where the control deviation is the maximum, the electromagnetic actuator 23 is driven by adaptive control to actively suppress engine vibration, The vibration at a plurality of vibration detection positions in a vehicle is actively suppressed“, see paragraph [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Hiroyuki into Takahashi and Goldstein for the purpose accurately monitoring the status of a device so that appropriate vibration suppression measures can be taken.

Conclusion                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        

***insert 112(a) written description FP**

Claim *** is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim *** recites:  ***e.g. estimating the number of abnormalities by calculating average capacitance of unit capacitors configuring the circuit based on the capacitance expected according to the calculated decrease rate, and estimating the number of capacitors in which the abnormality is generated based on the calculated average capacitance, the number of capacitors configuring the circuit, and the measured capacitance of the circuit.***
The claim is a genus claim relating to a specification which only teaches a limited species embodiment of ***“a number of abnormalities”***.  The specification teaches ***the abnormality of a short circuit (see page 5, last paragraph)***.  It is not clear from the claim how ***the abnormalities*** encompass more than ***a short circuit***.  Therefore, the disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.  For purposes of examination, the abnormality will be considered ***a short circuit***.